This appeal involves the constitutionality of chapter 34, Acts 1933, requiring the trustee in a trust deed to report a sale thereunder to the circuit court (or the judge thereof in vacation) for confirmation. *Page 285 
The trust deed in question was executed June 10, 1931. The statute was declared unconstitutional in Staud v. Sill (decided at this term), on the grounds that it impairs the obligation of contract as applied to prior trust deeds and attempts to confer upon the courts the decision of non-judicial questions. Each of these points is fully discussed in the opinion of that case.
The order of the circuit court, upholding the validity of the act, is, therefore, reversed and the proceeding dismissed.
Reversed and dismissed.